UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL MOORE,
                               Plaintiff,
                                                                   18-CV-496 (JPO)
                     -v-
                                                                       ORDER
 NYC HEALTH + HOSPITAL, et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff filed the Sixth Amended Complaint in this action on August 28, 2019. (Dkt. No.

51.) Defendants the City of New York and NYC Health + Hospitals filed a motion to dismiss

the Sixth Amended Complaint on November 11, 2019. (Dkt. No. 54.) On December 11, 2019,

this Court extended Plaintiff’s time to file an opposition to Defendant’s motion to dismiss to

February 6, 2020. (Dkt. No. 58.) However, Plaintiff has not submitted his opposition to date.

       Accordingly, Plaintiff shall file his opposition to Defendant’s motion to dismiss on or

before April 6, 2020, or the motion may be considered unopposed.

       SO ORDERED.

Dated: March 6, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
